Exhibit 10.6

 

 

 

December 18, 2008

 

Mr. Charles F. Dolan,

 

 Cablevision Systems Corporation,

 

1111 Stewart Avenue,

 

Bethpage, NY 11714.

 

Dear Charles:

 

Re:

 

Amendment to Employment Arrangements

 

This letter amends your Employment Agreement dated January 27, 1986 with
Cablevision Systems Corporation (the “Company”) (the “Employment Agreement”).

 


1.                                      BACKGROUND


 

Section 409A of the Internal Revenue Code of 1986 (“Section 409A”) may impose an
additional tax on some of the existing benefits and rights to which you could
become entitled in connection with termination of employment or otherwise unless
we amend those entitlements before the end of 2008.  The purpose of this letter
is to amend these entitlements to comply with Section 409A.

 


2.                                      GENERAL AMENDMENTS


 

To the extent you would otherwise be entitled to any payment that under the
Employment Agreement, or any plan or arrangement of the Company or its
affiliates, constitutes “deferred compensation” subject to Section 409A and that
if paid during the six months beginning on the date of termination of your
employment would be subject to the Section 409A additional tax because you are a
“specified employee” (within the meaning of Section 409A and as determined by
the Company), (i) the payment will not be made to you and instead will be made
to a trust in compliance with Rev. Proc. 92-64 (the “Rabbi Trust”), and (ii) the
payment, together with any earnings on it, will be paid to you on the earlier of
the six-month anniversary of your date of termination or your death or
disability (within the meaning of Section 409A); provided, however, that no
payment will be made to the Rabbi Trust if it would be contrary to law or cause
you to incur additional tax under Section 409A.  Similarly, to the extent you
would otherwise be entitled to any benefit (other than a payment) during the six
months beginning on termination of your employment that would be subject to the
Section 409A additional tax, the benefit will be delayed and will begin being
provided (together, if applicable, with an

 

--------------------------------------------------------------------------------


 

adjustment to compensate you for the delay) on the earlier of the six-month
anniversary of your date of termination or your death or disability (within the
meaning of Section 409A).  In addition, any payment or benefit that is due or
commences upon a termination of your employment that represents a “deferral of
compensation” within the meaning of Section 409A shall be paid, commenced to be
paid or provided to you only upon a “separation from service” as defined in
Treas. Reg. § 1.409A-1(h).

 

To the extent any expense reimbursement is determined to be subject to
Section 409A, the amount of any such expenses eligible for reimbursement in one
calendar year shall not affect the expenses eligible for reimbursement in any
other taxable year (except under any lifetime limit applicable to expenses for
medical care), in no event shall any expenses be reimbursed after the last day
of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement be subject to
liquidation or exchange for another benefit.

 


3.                                      SPECIFIC EFFECT ON YOUR EMPLOYMENT
AGREEMENT


 

Without limiting the generality of this letter, Section 2 of this letter will
operate to delay some or all of the payments contemplated by Section 5 of your
Employment Agreement.  Any such payments shall be treated as separate payments
for purposes of Section 409A.

 


4.                                      RABBI TRUST


 

The Rabbi Trust will be established pursuant to the letter agreement, dated
March 2, 2005, between the Company and Mr. James L. Dolan.  However, if the
Rabbi Trust has not been established at the time of your termination of
employment, you may select an institution to serve as the trustee of the Rabbi
Trust (so long as the institution is reasonably acceptable to the Company).  You
may negotiate such terms with the trustee as are customary for such arrangements
and reasonably acceptable to the Company.  The Company will bear all costs
related to the establishment and operation of the Rabbi Trust, including your
attorney’s fees.  It is understood that the Rabbi Trust may also be used for
similar arrangements with other executives of the Company.

 


5.                                      OTHER ACTIONS


 

The Company will not take any action that would expose any payment or benefit to
you to the additional tax of Section 409A, unless (i) the Company is obligated
to take the action under agreement, plan or arrangement to which you are a
party, (ii) you request the action, (iii) the Company advises you in writing
that the action may result in the imposition of the additional tax and (iv) you
subsequently request the action in a writing that acknowledges you will be
responsible for any effect of the action under Section 409A.  The Company will
hold you harmless for any action it may take in violation of this paragraph,
including any attorney’s fees you may incur in enforcing your rights.

 

2

--------------------------------------------------------------------------------


 

It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment, as amended by this
letter, comply with Section 409A.  If you or the Company believes, at any time,
that any of such benefit or right does not comply, it will promptly advise the
other and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on you and on the Company).

 


6.                                      GENERAL PROVISIONS


 

This letter will be governed by and construed in accordance with the law of the
State of New York applicable to contracts made and to be performed entirely
within that State.  This letter may not be amended or modified other than by a
written agreement executed by the parties or their respective successors and
legal representatives.  References in this letter to any statute or agreement
are to the statute or agreement as amended, modified, supplemented or replaced
from time to time (and, in the case of statutes, include any rules, regulations
or guidance promulgated under the statute); references to any section or
paragraph of any statute or agreement include any successor section or
paragraph.  It is the intention that this letter not be construed more strictly
with regard to you or the Company.

 

 

CABLEVISION SYSTEMS CORPORATION

 

 

 

 

 

/s/ James L. Dolan

 

By: James L. Dolan

 

Title: Chief Executive Officer and President

 

 

Accepted and agreed:

 

 

 

 

 

/s/ Charles F. Dolan

 

Charles F. Dolan

 

 

3

--------------------------------------------------------------------------------